PERFORMANCE SHARE AGREEMENT

 

THIS AGREEMENT is entered into as of December 3, 2007, between Joy Global Inc.
(the “Company”) and [ ] (the “Participant”).

 

WHEREAS, the Company maintains the Joy Global Inc. 2007 Stock Incentive Plan (as
amended from time to time, the “Plan”), which is incorporated into and forms a
part of this Agreement. Capitalized terms used and not otherwise defined in this
Agreement have the meanings given to them in the Plan.

 

WHEREAS, the Participant has been selected by the Committee to receive an award
of Performance Shares under the Plan.

 

NOW, THEREFORE, IT IS AGREED, by and between the Company and the Participant, as
follows:

 

1.         Terms of Award. The following terms used in this Agreement shall have
the following meanings:

 

 

(a)

The “Target Number of Performance Shares” is [ ] .

 

 

(b)

The “Performance Shares Earned” shall be the number of Performance Shares earned
by the Participant determined in accordance with the provisions of

Exhibit 1, which is attached to and forms a part of this Agreement.

 

 

(c)

The “Award Cycle” is the period beginning on the first day of the Company’s
fiscal year 2008 and ending on the last day of the Company’s fiscal year 2010.

 

 

2.

Award.

 

 

(a)

Subject to the terms of this Agreement and the Plan, the Participant is hereby
granted the Target Number of Performance Shares set forth in Paragraph 1(a). The
award is a Qualified Performance-Based Award.

 

 

(b)

If for any reason the Participant does not sign and return to the Company a duly
executed original of this Agreement by 5:00 p.m. Milwaukee time on

December 2, 2008, then (1) the Participant shall be considered to have declined
the grant of the Performance Shares, (2) the Company’s grant of the Performance
Shares shall be deemed automatically rescinded and the Performance Shares shall
be null and void and (3) the Participant’s execution of this Agreement after
such time shall have no legal effect and the Company shall not be bound by any
such execution.

 

3.         Distribution of Awards. The Company shall distribute to the
Participant one share of Common Stock (or cash equal to the Fair Market Value of
one share of Common Stock)



for each Performance Share Earned. Subject to Paragraph 7, Performance Shares
Earned shall be distributed solely in shares of Common Stock, solely in cash
based on the Fair Market Value of the Common Stock, or in a combination of the
two, as determined by the Committee in its sole discretion, except that any
fractional share of Common Stock will be rounded to the nearest whole share.

 

4.         Time of Distribution. Except as otherwise provided in this Agreement,
shares and/or cash distributable in respect of Performance Shares Earned in
accordance with the provisions of Paragraph 3 will be distributed as soon as
practicable after January 7, 2011, but in no event later than January 14, 2011.

 

5.         Termination of Employment Due to Retirement, Disability, Death, or
Involuntary Termination of Employment Without Cause During Award Cycle. If the
Participant experiences a Termination of Employment during the Award Cycle
because of the Participant’s Retirement, disability, death, or involuntary
Termination of Employment without Cause, the Participant shall be entitled to a
portion of the Performance Shares Earned in accordance with Exhibit 1,
determined at the end of the Award Cycle. Such portion shall equal the number of
Performance Shares Earned that would have been earned by the Participant had the
Participant remained employed through the end of the Award Cycle (determined in
accordance with Paragraph 4 of Exhibit 1), multiplied by the quotient equal to
(A) the number of full fiscal months the Participant was employed during the
Award Cycle divided by (B) the total number of fiscal months in the Award Cycle.

 

6.         Other Termination of Employment During Award Cycle. If the
Participant experiences a Termination of Employment during the Award Cycle for
any reason other than the Participant’s Retirement, disability, death, or
involuntary Termination of Employment without Cause, the award granted under
this Agreement will be forfeited on the date of such Termination of Employment;
provided, however, that in such circumstances the Committee, in its discretion,
may determine that the Participant will be entitled to receive a pro rata or
other portion of the Performance Shares Earned, determined at the end of the
Award Cycle.

 

 

7.

Change in Control.

 

 

(a)

If a Change in Control occurs during the Award Cycle, and the Participant has
not experienced a Termination of Employment before the Change in Control, the
Participant shall be entitled to the greater of (i) the Performance Shares
Earned that would have been earned by the Participant had the Participant
remained employed through the end of the Award Cycle in accordance with Exhibit
1 if the Performance Goal set forth in Exhibit 1 had been achieved, multiplied
by the quotient equal to the number of full fiscal months the Participant was
employed during the Award Cycle through the date of the Change in Control,
divided by the total number of fiscal months in the Award Cycle, or (ii) the
Performance Shares Earned as of the date of the Change in Control (based on the
Average Return on Equity for the Award Cycle through and including such date).

 

2

 





 

(b)

Notwithstanding the provisions of Paragraph 3, the value of Performance Shares
Earned in accordance with Paragraph 7(a) shall be distributed to the Participant
in a lump sum cash payment, based on a value per Performance Share equal to the
Change in Control Price, as soon as practicable (but no more than 30 days) after
the occurrence of a Change in Control (unless such Change in Control does not
qualify as an event described in Section 409A(a)(2)(A)(v) of the Code and the
regulations thereunder, in which case such distribution shall occur in
accordance with Paragraph 4.

 

 

(c)

Distributions to the Participant under Paragraph 3 shall not be affected by
payments under this Paragraph 7, except that before distributions are made under
Paragraph 3, and after all computations required under Paragraph 3 have been
made, the number of Performance Shares Earned by the Participant shall be
reduced by the number of Performance Shares Earned with respect to which payment
was made to the Participant under this Paragraph 7.

 

 

(d)

The Participant shall not be required to repay any amounts to the Company on
account of any distribution made under this Paragraph 7 for any reason,
including failure to achieve the Performance Goal.

 

8.         Heirs and Successors. This Agreement shall be binding upon, and inure
to the benefit of, the Company and its successors and assigns, and upon any
person acquiring, whether by merger, consolidation, purchase of assets or
otherwise, all or substantially all of the Company’s assets and business.
Subject to the terms of the Plan, any benefits distributable to the Participant
under this Agreement that are not distributed at the time of the Participant’s
death shall be distributed at the time and in the form determined in accordance
with the provisions of this Agreement and the Plan to the beneficiary designated
by the Participant in writing filed with the Committee in such form and at such
time as the Committee shall require. If the Participant fails to designate a
beneficiary prior to his or her death, or if the designated beneficiary of the
Participant dies before the Participant dies or before complete distribution of
the amounts distributable under this Agreement, the amounts to be distributed
under this Agreement shall be distributed to the legal representative or
representatives of the estate of the last to die of the Participant and the
beneficiary.

 

9.         Administration. The authority to manage and control the operation and
administration of this Agreement shall be vested in the Committee, and the
Committee shall have all powers with respect to this Agreement as it has with
respect to the Plan. Any interpretation of this Agreement by the Committee and
any decision made by it with respect to this Agreement are final and binding.

 

10.       Plan Terms. Notwithstanding anything in this Agreement to the
contrary, the terms of this Agreement shall be subject to the terms of the Plan,
a copy of which may be obtained by the Participant from the office of the
Secretary of the Company.

 

 

11.

Confidential Information; Noncompetition; Nonsolicitation.

 

 

3

 





 

(a)

The Participant shall hold in a fiduciary capacity for the benefit of the
Company all secret or confidential information, knowledge or data relating to
the Company or any of its Affiliates and their respective businesses that the
Participant obtains during the Participant’s employment by the Company or any of
its Affiliates and that (i) is not public knowledge or (ii) became public
knowledge as a result of the Participant’s violation of this Paragraph 11(a)
(“Confidential Information”). The Participant acknowledges that the Confidential
Information is highly sensitive and proprietary and includes, without
limitation: product design information, product specifications and tolerances,
manufacturing processes and methods, information regarding new product or new
feature development, information regarding how to satisfy particular customer
needs, expectations and applications, information regarding strategic or
tactical planning, information regarding pending or planned competitive bids,
information regarding costs, margins, and methods of estimating, and information
regarding key employees. The Participant shall not communicate, divulge or
disseminate Confidential Information at any time during or after the
Participant’s employment with the Company or any of its Affiliates, except with
the prior written consent of the Company or as otherwise required by law or
legal process. All computer software, business cards, telephone lists, customer
lists, price lists, contract forms, catalogs, records, files and know-how
acquired while an employee of the Company or any of its Affiliates are
acknowledged to be the property of the Company or the applicable Affiliate(s)
and shall not be duplicated, removed from the possession or premises of the
Company or such Affiliate(s) or made use of other than in pursuit of the
business of the Company and its Affiliates or as may otherwise be required by
law or any legal process, and, upon Termination of Employment for any reason,
the Participant shall deliver to the Company (or the applicable Affiliate, if
the Participant is employed outside the United States), without further demand,
all such items and any copies thereof which are then in his or her possession or
under his or her control. Nothing in this Agreement is intended to limit the
Company's or its Affiliates' rights with respect to trade secrets.

 

(b)

The Participant acknowledges that his or her employment may place him or her in
a position of contact and trust with customers of the Company or its Affiliates,
and that in the course of employment the Participant may be given access to and
asked to maintain and develop relationships with such customers. The Participant
acknowledges that such relationships are of substantial value to the Company and
its Affiliates and that it is reasonable for the Company to seek to prevent the
Participant from giving competitors unfair access to such relationships.

 

(c)

Prior to and through a two-year period following the Termination of Employment
date, the Participant will not, except upon prior written permission signed by
the President or an Executive Vice President of the Company, consult with or
advise or, directly or indirectly, as owner, partner, officer or employee,
engage in business with (1) any of the companies set forth on Exhibit 2 or any
of their successors or assigns or

(2) any corporation or entity (A) controlled by, controlling or under common
control with any such company and (B) engaged, directly or indirectly, in a
business that

 

4

 





competes with any business conducted by the Company or any of its subsidiaries.
Exhibit 2 is attached to and forms a part of this Agreement. Notwithstanding the
foregoing, the Participant may make and retain investments in not more than
three percent of the equity of any such company if such equity is listed on a
national securities exchange or regularly traded in an over-the-counter market.

 

(d)

Prior to and through a two-year period following the Termination of Employment
date, the Participant will not, directly or indirectly (i) employ or solicit for
employment on behalf of any organization other than the Company or one of its
Affiliates any person (other than any personal assistant hired to work directly
for the Participant) employed by the Company or any of its Affiliates (or any
person who was so employed at any time during the preceding three months) or
(ii) be involved in any way, on behalf of any organization other than the
Company or one of its Affiliates, in the hiring process of any person (other
than any personal assistant hired to work directly for the Participant) known by
the Participant (after reasonable inquiry) to be employed by the Company or any
of its Affiliates at such time (or any person who was so employed at any time
during the preceding three months).

 

(e)

In the event of a breach of the Participant’s covenants under this Paragraph 11,
the award granted under this Agreement shall be forfeited as of the date of such
breach. The Participant acknowledges and agrees that such forfeiture is not
expected to adequately compensate the Company and its Affiliates for any such
breach and that such forfeiture shall not substitute for or adversely affect the
remedies to which the Company or any of its Affiliates is entitled under
Paragraph 11(f) or at law.

 

(f)

In the event of a breach of the Participant’s covenants under this Paragraph 11,
it is understood and agreed that the Company and any Affiliate(s) that employed
the Participant shall be entitled to injunctive relief, as well as any other
legal or equitable remedies. The Participant acknowledges and agrees that the
covenants, obligations and agreements of the Participant in Paragraphs 11(a),
(b), (c) and (d) of this Agreement relate to special, unique and extraordinary
matters and that a violation of any of the terms of such covenants, obligations
or agreements will cause the Company irreparable injury for which adequate
remedies are not available at law. Therefore, the Participant agrees that the
Company and any Affiliate(s) that employed the Participant shall be entitled to
an injunction, restraining order or such other equitable relief (without the
requirement to post bond) as a court of competent jurisdiction may deem
necessary or appropriate to restrain the Participant from committing any
violation of such covenants, obligations or agreements. These injunctive
remedies are cumulative and in addition to any other rights and remedies that
the Company or its Affiliates may have.

 

(g)

The Company and the Participant hereby irrevocably submit to the exclusive
jurisdiction of the courts of Wisconsin and the Federal courts of the United
States of America, located in Milwaukee, Wisconsin, in respect of all disputes
involving Confidential Information, trade secrets or the violation of the
provisions of this

 

5

 





Paragraph 11 and the interpretation and enforcement of this Paragraph 11, and
the parties hereto hereby irrevocably agree that (i) the sole and exclusive
appropriate venue for any suit or proceeding relating to such matters shall be
in such a court, (ii) all claims with respect to any such matters shall be heard
and determined exclusively in such court, (iii) such court shall have exclusive
jurisdiction over the person of such parties and over the subject matter of any
such dispute, and (iv) each hereby waives any and all objections and defenses
based on forum, venue or personal or subject matter jurisdiction as they may
relate to any suit or proceeding brought before such a court in accordance with
the provisions of this Paragraph 11.

12.       Taxes and Withholdings. No later than the applicable distribution date
for any distribution of shares and/or cash made under Paragraph 3, the
Participant shall pay to the Company or make arrangements satisfactory to the
Committee regarding payment of any federal, state or local taxes, and any
non-U.S. taxes applicable to the Participant, of any kind required by law to be
withheld upon such distribution, and the Company shall, to the extent permitted
or required by law, have the right to deduct from any payment of any kind due to
the Participant federal, state, local and applicable non-U.S. taxes of any kind
required by law to be withheld upon such distribution.

 

13.       No Shareholder Rights Before Settlement. The Participant shall not be
entitled to any privileges of ownership of shares of Common Stock with respect
to this award unless and until shares of Common Stock are actually delivered to
the Participant pursuant to this Agreement.

 

14.       Adjustments. In the event of a stock split, spin-off, or other
distribution of stock or property of the Company, or any reorganization (whether
or not such reorganization comes within the definition of such term in Section
368 of the Code), the number of Performance Shares subject to the award shall be
equitably adjusted by the Committee as it determines to be appropriate in its
sole discretion; provided, however, that the number of Performance Shares
subject to the award shall always be a whole number. In the event of any other
change in corporate capitalization (including, but not limited to, a change in
the number of shares of Common Stock outstanding), or a corporate transaction,
such as any merger, consolidation, or separation, or any partial or complete
liquidation of the Company, the number and kind of Performance Shares subject to
the award may be adjusted by the Board or Committee as the Board or Committee
may determine to be appropriate in its sole discretion; provided, however, that
the number of Performance Shares subject to the award shall always be a whole
number. The determination of the Board or Committee regarding any adjustment
will be final and conclusive.

 

15.       Notices. All notices and other communications under this Agreement
shall be in writing and shall be given by hand delivery to the other party or by
facsimile, overnight courier, or registered or certified mail, return receipt
requested, postage prepaid, addressed as follows:

 

If to the Participant:

 

 

 

6

 





If to the Company:

Joy Global Inc.

100 East Wisconsin Avenue, Suite 2780

Milwaukee, WI 53202

Attention: Corporate Secretary

Fax: 414-319-8520

 

or to such other address or facsimile number as any party shall have furnished
to the other in writing in accordance with this Paragraph 15. Notice and
communications shall be effective when actually received by the addressee.

 

16.       Severability. The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement. If any provision of this Agreement is held invalid
or unenforceable to any extent, the remainder of this Agreement shall not be
affected by that provision and that provision shall be enforced to the greatest
extent permitted by law.

 

17.       Conflicts and Interpretation. In the event of any conflict between
this Agreement and the Plan, the Plan shall control. In the event of any
ambiguity in this Agreement, any term which is not defined in this Agreement, or
any matters as to which this Agreement is silent, the Plan shall govern
including, without limitation, the provisions thereof pursuant to which the
Committee has the power, among others, to (a) interpret the Plan, (b) prescribe,
amend and rescind rules and regulations relating to the Plan, and (c) make all
other determinations deemed necessary or advisable for the administration of the
Plan.

 

18.       Amendment. This Agreement may not be modified, amended or waived
except by an instrument in writing signed by both parties hereto. The waiver by
either party of compliance with any provision of this Agreement shall not
operate or be construed as a waiver of any other provision of this Agreement, or
of any subsequent breach by such party of a provision of this Agreement.

 

19.       Section 409A. If any distribution or settlement of a Performance Share
pursuant to the terms of this Agreement or the Plan would subject the
Participant to tax under Section 409A of the Code, the Company shall be entitled
(but not required) to modify this Agreement and/or the Plan (in each case,
without the consent of the Participant) in the least restrictive manner
necessary in order to comply with the provisions of Section 409A, other
applicable provision(s) of the Code and/or any rules, regulations or other
regulatory guidance issued under such statutory provisions and, in each case,
without any material diminution in the value of the payments to the Participant.

 

20.       Laws Applicable to Construction. The interpretation, performance and
enforcement of this Agreement shall be governed by the laws of the State of
Delaware as applied to contracts executed in and performed wholly within the
State of Delaware, without reference to principles of conflict of laws.

 

7

 





21.       Counterparts. This Agreement may be executed in counterparts, which
together shall constitute one and the same original.

 

22.       Headings. The headings of paragraphs herein are included solely for
convenience of reference and shall not affect the meaning or interpretation of
any of the provisions of this Agreement.

 

23.       Nontransferability. Performance Shares are not transferable by the
Participant, whether voluntarily or involuntarily, by operation of law or
otherwise, during the Award Cycle, except as provided in the Plan. Any
assignment, pledge, transfer or other disposition, voluntary or involuntary, of
the Performance Shares made, or any attachment, execution, garnishment, or lien
issued against or placed upon the Performance Shares shall, except as provided
in the Plan, be void.

 

 

24.

Miscellaneous.

 

 

(a)

This Agreement shall not confer upon the Participant any right to continue as an
employee of the Company or any of its Affiliates, nor shall this Agreement
interfere in any way with the right of the Company or its Affiliates to
terminate the employment of the Participant at any time.

 

 

(b)

This Agreement shall be subject to all applicable laws, rules and regulations
and to such approvals by any governmental agencies or national securities
exchanges as may be required.

 

IN WITNESS WHEREOF, the Participant has executed this Agreement, and the Company
has caused this Agreement to be executed in its name and on its behalf, all as
of the date first written above.

 

 

JOY GLOBAL INC.

 

 

By:________________________

Michael W. Sutherlin

President and Chief Executive Officer

 

PARTICIPANT

 

 

By:________________________

 

8

 





EXHIBIT 1

 

PERFORMANCE MEASURES

 

1.

Purpose. This Exhibit sets forth the performance measures that will be applied
to determine the Performance Shares Earned by the Participant under the 2008
Performance Share Program (the “2008 Program”) under the terms of the
Performance Share Agreement entered into as of December 3, 2007.

 

2.

Performance Goal. The Performance Goal applicable to the Participant under the

2008 Program is Average Return on Equity of 10% for the Award Cycle.

 

3.

Determination of Average Return on Equity. Average Return on Equity for the
Award Cycle shall be determined as follows:

 

 

(A)

Average Return on Equity shall be calculated as the mean of the Return on Equity
in each of the three fiscal years in the Award Cycle;

 

 

(B)

Return on Equity for each fiscal year shall be calculated by dividing (1) the
Company’s consolidated net income for such fiscal year (as reflected in the
Company’s annual report on Form 10-K filed with the Securities and Exchange
Commission) by (2) the Company’s Average Shareholders’ Equity for such fiscal
year;

 

 

(C)

Average Shareholders’ Equity for a fiscal year shall be calculated as the mean
of five data points consisting of the balance in Shareholders’ Equity (1) at the
end of each fiscal quarter of such fiscal year and (2) at the end of the prior
fiscal year; and

 

 

(D)

Shareholders’ Equity shall be determined in accordance with generally accepted
accounting principles, but shall exclude any adjustments to shareholders’ equity
since the beginning of the Award Cycle due to pension accounting adjustments or
decreases in deferred tax valuation reserves.

 

4.

Determination of Performance Shares Earned. If Average Return on Equity for the
Award Cycle equals or exceeds 10% for the Award Cycle, the number of Performance
Shares Earned distributable to the Participant under the Agreement shall be (a)
180% of the Target Number of Performance Shares or (b) at the discretion of the
Committee, any lower number that, expressed as a percentage of the Target Number
of Performance Shares, is not less than the percentage of target number of
performance shares generally awarded to participants in the 2008 Program for
whom the Performance Goal was EBIT Margin.

 

9

 





EXHIBIT 2

 

COMPANIES

 

This Exhibit forms a part of the Performance Share Agreement entered into as of
December 3, 2007, between Joy Global Inc. and [ ].

 

 

1.

Bucyrus International, Inc.

 

2.

Drives and Controls Services (DCS)

 

3.

Eickhoff Corporation

 

4.

Flanders Electric Motor Service

 

5.

Fletcher International or Fletcher Asset Management

 

6.

Hofmann Engineering Pty. Ltd.

 

7.

Hydramatic Engineering Pty. Ltd.

 

8.

L&H Industrial Inc.

 

9.

Longwall Associates, Inc.

 

10.

Voest-Alpine Bergtechnik

 

10

 



 

 